MOTION TO DISMISS APPEAL
CULPEPPER, Judge.
Plaintiff brought this suit against the Hancock Bank, domiciled in Gulfport, Mississippi, for damages for the illegal seizure and sale of a Cadillac vehicle on which it held a mortgage.
Defendant filed an exception to the Court’s jurisdiction over the person. The trial court overruled the exception. Defendant has appealed.
Plaintiff-appellee filed a motion to dismiss this appeal under LSA-C.C.P. Article 2083 which reads as follows :
“An appeal may be taken from a final judgment rendered in causes in which appeals are given by law whether rendered after hearing or by default, and from an interlocutory judgment which may cause irreparable injury.”
Our jurisprudence is established that a judgment overruling an exception to jurisdiction over the person is interlocutory and, in the absence of irreparable injury, is not appealable. Woodcock v. Crehan, La.App., 28 So.2d 61 (1st Cir. 1946) ; Gierczic v. Gierczic, La.App., 150 So.2d 84, 86 (4th Cir. 1963). No irreparable injury is shown here.
For the reasons assigned, the motion to dismiss the appeal is granted and the appeal is hereby dismissed at defendant-appellant’s cost.
Appeal dismissed.